In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-031 CR

 ______________________

 
ARTAVIAS CHOVAN COLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 07-00276




MEMORANDUM OPINION

	On November 26, 2007, the trial court sentenced Artavias Chovan Cole on a
conviction for aggravated assault.  Cole filed a notice of appeal on January 11, 2008.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On January 22, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification by the trial court.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									DAVID GAULTNEY
									           Justice

Opinion Delivered February 13, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.